Opinion issued August 2, 2018




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-18-00389-CR
                           ———————————
                       ERNESTO CORTEZ, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 1
                           Harris County, Texas
                       Trial Court Case No. 2162224


                         MEMORANDUM OPINION

      On June 12, 2018, the trial court held a hearing wherein appellant

affirmatively stated that he does not wish to pursue an appeal of his conviction.

Appellant’s counsel subsequently filed a motion to dismiss the appeal, but the

motion does not comply with Texas Rule of Appellate Procedure 42.2(a) because it
is not signed by appellant. See TEX. R. APP. P. 42.2(a) (requiring motion for

voluntary dismissal in criminal case to be signed by both counsel and appellant).

However, because appellant’s desire not to pursue this appeal is clear from the

hearing record, we conclude that good cause exists to suspend operation of Rule

42.2(a) in this case. See TEX. R. APP. P. 2.

      Accordingly, no decision of this Court having been delivered, we grant the

motion and dismiss the appeal.

                                   PER CURIAM

Panel consists of Justices Higley, Brown, and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2